United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 2, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50386
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANTHONY ANTWONNE MACK, also known as Anthony Mack,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 6:02-CR-150-ALL
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Anthony Antwonne Mack appeals his jury-trial conviction for

distribution of crack cocaine.   He argues that the district court

abused its discretion in denying his motion for new trial and

also in admitting evidence of a prior illegal drug transaction in

which he was involved.

     Mack based his motion for new trial upon newly discovered

evidence consisting of the statements of two eyewitnesses to the

offense, Christian Anthony and Luther Hall, which he contends


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50386
                                 -2-

would show at a new trial that he was not involved in the sale of

crack cocaine to undercover police officers.

     Given the evidence of Mack’s guilt, the questionable

credibility of Anthony, and Hall’s admissions that he did not

watch Mack throughout the entire transaction, Mack’s proffered

testimony would not probably result in an acquittal.

Accordingly, the district court did not clearly abuse its

discretion in denying Mack’s motion for new trial.       See United

States v. Freeman, 77 F.3d 812, 817 (5th Cir. 1996).

     Mack argues further that the district court abused its

discretion in admitting evidence of a prior illegal transaction

to prove his identity.   He contends that the two offenses were

not sufficiently similar to establish a signature quality to the

offenses that was probative of his identity.

     Given that Mack’s defense focused exclusively on his

identification, the prior illegal drug transaction was relevant

to the officers’ identification of Mack as a participant in the

charged offense.   See United States v. Sanchez, 988 F.2d 1384,

1394 (5th Cir. 1993).    There were also substantial similarities

between the two illegal drug transactions.       Both drug buys took

place in the same block, and both involved the same two officers

and the same two dealers.     See id. at 1393.    Moreover, the

officers purchased the crack cocaine from Mack only one week

before the instant offense.     See id.
                          No. 04-50386
                               -3-

     In addition, the district court minimized the prejudicial

effect of the extrinsic act evidence by giving limiting

instructions immediately following the testimony about the prior

transaction and also in the closing jury instructions.    See

United States v. Taylor, 210 F.3d 311, 318 (5th Cir. 2000).

     Therefore, the district court did not abuse its discretion

in admitting the evidence of Mack’s prior wrongful act.    See

United States v. Jackson, 339 F.3d 349, 354 (5th Cir. 2003).

     AFFIRMED.